DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
Regarding independent claims 11, 21 and 31:
	Applicant submitted (Remarks, pages 11-18) that the cited art does not disclose or suggest “wherein said single uplink grant identifies one combination from a set of predetermined combinations of one or more transmission time intervals and one or more uplink reference signal transmissions, the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions; and controlling data transmissions in said one or more transmission time intervals of the identified combination, scheduled by the single uplink grant” as cited in the independent claim 11. The examiner respectfully disagrees.
wherein said single uplink grant identifies one combination from a set of predetermined combinations of one or more transmission time intervals and one or more uplink reference signal transmissions, the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions”. In [0073], Sahlin discloses “the short TTI configuration is signaled by the network node 200 transmitting a slow grant”. In [0076], Sahlin discloses “FIGS. 6-14 schematically illustrating short TTI configurations in a subframe and FIGS. 15-19 schematically illustrating uplink grants for short TTI configurations according to embodiments”. In [0081], Sahlin discloses “FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied”. In [0086], Sahlin discloses “a short TTI configuration index field of 3 bits can thus be introduced in a slow grant or by RRC configurations, with an example mapping of configurations given in Table 1”. Thus, the slow grant identifies one combination from a set of combinations of TTIs/sTTIs and DMRS defined in Table 1.
	Sahlin teaches “controlling data transmissions in said one or more transmission time intervals of the identified combination”. In [0060], Sahlin discloses “the wireless device 300a, 300b receives, from the network node 200, a fast grant comprising scheduling of an uplink short TTI transmission for the wireless device”. Thus, a fast grant controls data transmissions.
controlling data transmissions in said one or more transmission time intervals of the identified combination, scheduled by the single uplink grant”. In [0107], Lee discloses “when multi-TTI scheduling is performed on a plurality of TTIs sharing a DMRS via a UL grant, information on whether or not a plurality of the TTIs sharing the DMRS are scheduled can be explicitly signaled by including a new field in DCI or reinterpreting a legacy field”. Thus, a UL grant schedules the multi-TTI transmissions.
	Therefore, for the reasons shown above, the prior art by Sahlin and Lee clearly teaches all the limitations in independent claims 11, 21 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 11, 15-16, 18-21, 25-31 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin et al. (US 2018/0242347, relying on the provisional application 62/335,763) in view of Lee et al. (US 2019/0090276, relying on the provisional application 62/314,396).
Regarding Claim 11, Sahlin teaches a method, comprising:
recovering a single uplink grant ([0066] configuration for uplink transmission (as transmitted in step S102 and received as in step S202)) from a downlink transmission made by a network node ([0073] the short TTI configuration is signaled by the network node 200 transmitting a slow grant), wherein said single uplink grant ([0060] uplink grant; [0073] slow grant) identifies one combination from a set of predetermined combinations ([0076] Reference is here made to FIGS. 6-14 schematically illustrating short TTI configurations in a subframe and FIGS. 15-19 schematically illustrating uplink grants for short TTI configurations according to embodiments; [0086] A short TTI configuration index field of 3 bits can thus be introduced in a slow grant or by RRC configurations, with an example mapping of configurations given in Table 1 (i.e., Table 1 lists the set of combinations, and the configuration index field identifies one combination)) of one or more transmission time intervals and one or more uplink short TTI configurations define the positions of reference symbols and data symbols for short TTI operation; [0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied; [0087] Since the RS pattern in FIGS. 6-14 are slot contained, i.e. the DMRS pattern simply repeats in all slots, it is possible to extend table 1 to include short TTI configurations where the first slot and the second slot follow different RS patterns), the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs (i.e., two or more TTIs) ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied).
controlling data transmissions in said one or more transmission time intervals of the identified combination ([0064] The wireless device 300a, 300b performs a data transmission on PUSCH for short TTI operation; [0063] receiving configuration for uplink transmission from a network node; [0060] The wireless device 300a, 300b receives, from the network node 200, a fast grant comprising scheduling of an uplink short TTI transmission for the wireless device).

In an analogous art, Lee teaches controlling data transmissions in said one or more transmission time intervals of the identified combination, scheduled by the single uplink grant ([0107] when multi-TTI scheduling is performed on a plurality of TTIs sharing a DMRS via a UL grant, information on whether or not a plurality of the TTIs sharing the DMRS are scheduled can be explicitly signaled by including a new field in DCI or reinterpreting a legacy field; [0103] When DMRSs for a plurality of TTIs are transmitted in a specific symbol at the same time on a U-band, it may be able to define a rule that a plurality of the TTIs are scheduled to a single UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Sahlin’s method so that data is transmitted as soon as possible within a short time period using a short TTI (transmission time interval) for a service/UE sensitive to latency and a response is transmitted within a short time period in response to the data. Moreover, the signaling for uplink resource grant can be reduced by the multi-TTI scheduling.

Regarding Claim 15, the combination of Sahlin and Lee, specifically Sahlin teaches wherein the identified combination comprises one transmission time interval for one uplink data transmission by a communication device, and one or more uplink reference signal transmissions ([0093] FIG. 15 illustrates the proposed uplink grants for 

	Regarding Claim 16, the combination of Sahlin and Lee, specifically Sahlin teaches wherein said set of predetermined combinations include one or more of the following: (a) one or more combinations in which an uplink reference signal occupies the first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal;
(b) one or more combinations in which a single uplink reference signal occupies the first scheduled symbol, and one or more transmission time intervals occupy a contiguous set of symbols immediately after the uplink reference signal transmission ([0079] FIG. 8 illustrates an example of short TTI configurations in a subframe with 3- or 4-symbol TTI lengths. Compared to the configuration shown in FIG. 7, the DMRS overhead is increased for this 3/4 symbol short TTI configuration, since there are 2 symbols used for DMRS within each slot); or
(c) one or more combinations in which uplink reference signal transmissions occupy both the first scheduled symbol and a predetermined symbol.

Regarding Claim 18, the combination of Sahlin and Lee, specifically Sahlin teaches wherein said set of predetermined combinations comprises at least one of: (i) a subset of combinations in which one or more transmission time intervals and one or more reference signal transmissions occupy a contiguous series of symbols ending with 
(ii) a subset of combinations in which one or more transmission time intervals and one or more reference signal transmissions occupy a contiguous series of symbols ending with the last symbol of the first half of a sub-frame ([0084] the short TTI configurations are slot contained. That is, there is no short TTI across the slot boundary).

Regarding Claim 19, the combination of Sahlin and Lee, specifically Sahlin teaches wherein said single uplink grant indicates at least one of: (i) the number of said uplink transmission time intervals for use by the communication device, (ii) the first symbol of a contiguous set of symbols occupied by the one or more uplink transmission time intervals and the one or more uplink reference signal transmissions, or
(iii) the location of the one or more uplink reference signal transmissions within said contiguous set of symbols ([0079] FIG. 8 illustrates an example of short TTI configurations in a subframe with 3- or 4-symbol TTI lengths. Compared to the configuration shown in FIG. 7, the DMRS overhead is increased for this 3/4 symbol short TTI configuration, since there are 2 symbols used for DMRS within each slot; [0081] In the configuration of FIG. 9(a), a DMRS symbol is transmitted at the beginning DMRS positions. These two parameters can in principle be configured separately).

Regarding Claim 20, the combination of Sahlin and Lee, specifically Sahlin teaches wherein said one or more reference signals are uplink demodulation reference signals ([0069] the uplink short TTI configurations define the positions of reference symbols and data symbols for short TTI operation. According to an embodiment the reference symbols are uplink demodulation reference signals (DMRS)).

Regarding Claim 21, Sahlin teaches an apparatus comprising: a processor ([0104] Processing circuitry 210 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc) and memory including computer program code ([0104] capable of executing software instructions stored in a computer program product 2410a (as in FIG. 24), e.g. in the form of a storage medium 230), wherein the memory and computer program code are configured to, with the processor, cause the apparatus at least to: control downlink transmission of a single uplink grant ([0066] configuration for uplink transmission (as transmitted in step S102 and received as in step S202)) for one or more uplink data transmissions by a communication device ([0060] The wireless device 300a, 300b receives, from the network node 200, a fast grant comprising scheduling of an uplink short TTI transmission for the wireless device), wherein said single uplink grant identifies one combination from a set of predetermined combinations ([0076] short TTI configurations define the positions of reference symbols and data symbols for short TTI operation; [0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied; [0087] Since the RS pattern in FIGS. 6-14 are slot contained, i.e. the DMRS pattern simply repeats in all slots, it is possible to extend table 1 to include short TTI configurations where the first slot and the second slot follow different RS patterns), the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied); and

	However, Sahlin does not teach the one or more uplink radio data transmissions by said communication device in the one or more transmission time intervals of the identified combination, scheduled by the single uplink grant.
In an analogous art, Lee teaches the one or more uplink radio data transmissions by said communication device in the one or more transmission time intervals of the identified combination, scheduled by the single uplink grant ([0107] when multi-TTI scheduling is performed on a plurality of TTIs sharing a DMRS via a UL grant, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Sahlin’s method so that data is transmitted as soon as possible within a short time period using a short TTI (transmission time interval) for a service/UE sensitive to latency and a response is transmitted within a short time period in response to the data. Moreover, the signaling for uplink resource grant can be reduced by the multi-TTI scheduling.

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
	Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 16.

Regarding Claim 27, the combination of Sahlin and Lee, specifically Sahlin teaches wherein the number of uplink reference signal transmissions is smaller than or equal to the number of transmission time intervals ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol 

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
	Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
	Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 20.
	Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
	Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
	Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 27.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
	Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
	Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413